DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on July 3, 2020 is acknowledged.  No claims are amended and Claims 26-36 are new (with new Claim 36 was further canceled by Applicants in the reply filed on July 31, 2020).  Thus, Claims 1-5, 7-8, 10-12, and 26-35 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to because:
			the end of the lead line for reference numeral 304 associated with the rotor lobes in Fig. 3C is not a rotor lobe when compared with the same reference numeral’s depiction of the rotor lobes in Fig. 3D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 35
	The phrase “uniform thickness along the length of the inner surface” (Claim 35, lines 1 and 2) makes the claim indefinite in that it is not understood if the uniform thickness of the the portion of the inner surface’. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-12, 26-28, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2010/0038142 (Snyder et al.; published on February 18, 2010) (SNYDER).
	In reference to Claim 1, SNYDER discloses:  
		A method of manufacturing a power unit (power section 120, ¶ 0033, line 4, Figs. 1-9, every rotor/stator embodiment depicted in Figs. 3-9 of SNYDER designates a power section) for a downhole drilling motor (title, Abstract, Figs. 1-9), comprising: 
			fabricating a stator (122, ¶ 0043, line 4, Fig. 4, however, every rotor/stator embodiment depicted in Figs. 3-9 of SNYDER designates a stator) that provides two or more stator lobes (126, 126, …., ¶ 0043, lines 6 and 7, Fig. 4) that define an internal profile 
			fabricating a rotor (124, ¶ 0043, line 5, Fig. 4, however, every rotor/stator embodiment depicted in Figs. 3-9 of SNYDER designates a rotor) that provides at least one rotor lobe (128, 128, …,  next to last line in ¶ 0043, Fig. 4) that defines an external profile (the rotor lobes include an exterior surface of rotor 124 which defines an external profile of the rotor 124) that precesses within the internal profile (of stator 122) during operation (¶ 0036, lines 9 and 10); 
			varying at least one of an external geometry and an internal geometry of the rotor along all or a portion of the rotor to alter a stiffness of the rotor and thereby optimize stiffness with respect to the stator; 
	[((i) external geometry of the rotor varied with the addition of an external rotor coating along and external surface of the rotor along the length of the rotor which inherently alters the stiffness of the rotor (¶ 0036, lines 1-8, Fig. 3 and ¶ 0056, lines 9-16, Fig. 8, also see description in the Response to Arguments section below); 
	(ii) internal geometry of the rotor is varied with formation of an internal rotor bore along the length of the rotor in Fig. 4 which removes material from the rotor in relation to a solid core rotor as shown in Fig. 3 which alters the stiffness of the rotor (solid rotor configuration becomes a rotor sleeve configuration having the rotor bore which alters the stiffness, ¶ 0054, lines 1-6, and also see description in the Response to Arguments section below); and
Response to Arguments section below)]
and  
			rotatably positioning the rotor (124, Fig. 4) within the stator (122, this is needed for the rotor to precess with the stator for operation, ¶ 0043, lines 9-11).
	In reference to Claim 2, SNYDER further discloses that varying the external geometry of the rotor (204, Fig. 8) comprises altering a dimension of the external profile (providing a rotor coating 214 adds an additional thickness dimension to the exterior surface of the rotor which is an altering of the external geometry of the rotor, (¶ 0036, lines 1-8, Fig. 3, and ¶ 0056, lines 9-16, Fig. 8).
	In reference to Claim 3, SNYDER also discloses that varying the external geometry of the rotor (204, Fig. 8) comprises securing one stiffening element to the external profile (rotor coating 214 is a metal coating that is a kind of stiffening element that varies the external geometry of the rotor 204 by adding thickness to the rotor exterior, ¶ 0056, lines 9-16).
	In reference to Claim 4, SNYDER further discloses that the rotor (164, Figs. 6 and 7) defines a rotor bore (172) and varying the internal geometry of the rotor (164) comprises defining one or more internal recesses in the rotor bore (different diameter sections of the rotor bore 172 at the various locations of A define one or more internal recesses of the rotor bore (i.e., because of the different diameter bore sizes in the various bore sections) relative to the middle portion of rotor bore 172 shown at the end of the lead line of reference numeral 


    PNG
    media_image1.png
    744
    274
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 7 of SNYDER
	
2 + (y – k)2 = r2, with the center being at the point (h, k) and the radius being "r", and mandrel 170 has a non-constant mathematical profile along the axial length of the rotor 164 when viewed in the cross section of Fig. 7).
	In reference to Claim 7, SNYDER further discloses that the rotor (164, Figs. 6 and 7) defines a rotor bore (at B, Examiner’s ANNOTATED Fig. 6 of SNYDER) and varying the internal geometry of the rotor comprises positioning one stiffening element (rotor mandrel 170 is fitted in to rotor bore B and is made from a selected material (i.e., metal, stainless steels, ¶ 0051, lines 5-7) which is interpreted as a kind of stiffening element) within the rotor bore (B).

    PNG
    media_image2.png
    383
    391
    media_image2.png
    Greyscale

Examiner’s ANNOATED Fig. 6 of SNYDER

	In reference to Claim 10, SNYDER further discloses that the rotor (164, ¶ 0054, line 1, Figs. 6 and 7) includes a rotor mandrel (170, ¶ 0054, line 12, Fig. 6), and wherein varying the internal geometry of the rotor (164) comprises:								varying a stiffness of the rotor mandrel (170 has a varied cross section shape as shown in Fig. 7 which alters the stiffness of the rotor along various portions of the rotor, ¶ 0054, lines 1-6, Figs. 4 and 7) relative to a stiffness of a stator housing (130, Fig. 4) and a stator lining (stator coating 132).
	In reference to Claim 11, SNYDER also discloses that the rotor (224, ¶s 0060 and 0061, Figs. 4 and 9) comprises a rotor sleeve (234, ¶ 0061, line 4) that defines the external profile and a rotor mandrel (230, ¶ 0061, line 5) positioned within the rotor sleeve (234) and defining a rotor bore (232, ¶ 0061, line 4), the method further comprising varying a geometry of an interface between the rotor mandrel (230, has a varied cross section shape along the axial length of the rotor as shown in Fig. 7) and the rotor sleeve (234, interface is circular) to alter the stiffness of the rotor (224) and thereby optimize a force balancing with respect to the stator (222, stiffness is altered with rotor bore (removal of material from the rotor in relation to a solid core rotor) and rotor mandrel (can be made of a different material having different weight/mass with different amounts of material along different axial length portions of the rotor as shown in Fig. 7)).

	In reference to Claim 26, SNYDER also discloses that varying the external geometry of the rotor comprises altering a dimension of the external profile by applying a rotor coating to the external profile (¶ 0036, lines 1-8 and ¶ 0056, especially lines 9-16).  
	In reference to Claim 27, SNYDER further discloses that varying the external geometry of the rotor comprises applying a rotor coating to the external profile (¶ 0036, lines 1-8 and ¶ 0056, especially lines 9-16).  
	In reference to Claim 28, SNYDER also discloses that the rotor coating comprises polymer (¶ 0064, last three lines) or pure metal (¶ 0062, line 6). 
	In reference to Claim 31, SNYDER also discloses that the rotor (164, Figs. 6 and 7) defines a rotor bore and varying the internal geometry of the rotor comprises positioning one or more stiffening elements (rotor mandrel 170, Figs. 6 and 7) within the rotor bore.  
	In reference to Claim 32, SNYDER further discloses that the method further comprises selectively positioning the one or more stiffening elements within the rotor bore to optimize the stiffness with respect to the stator (the placement of the rotor 
	In reference to Claim 33, SNYDER also discloses that the stator (122, Fig. 4) comprises an inner surface (Fig. 4) and the method further comprises applying a stator coating (stator coating 132, ¶ 0045, lines 1 and 2) along at least a portion of the inner surface (¶ 0044).  
	In reference to Claim 34, SNYDER further discloses that the stator coating (132, Fig. 4) comprises a pure metal (¶ 0045, line 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 29-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over SNYDER.
	In reference to Claim 29, SNYDER further teaches that varying the internal geometry of the rotor comprises defining one or more profiles in the rotor that extend axially along all or a portion of the rotor as described above.  SNYDER does not explicitly call out that such that the internal geometry is varied according to a function.  A person of ordinary skill in the art (PHOSITA) would understand, however, that the center-radius form for the rotor bore of the circle mathematical equation/function is in the format (x – h)2 + (y – k)2 = r2, with the center being at the point (h, k) and the radius being "r" and/or that the mandrel 170 has a non-constant mathematical function along the axial length of the rotor as seen in the cross section of Fig. 7.  
	Thus, it would be obvious to the PHOSITA before the effective filing date of the invention to utilize an internal profile of the rotor having a bore hole and/or an inserted mandrel as taught by SYNDER and further understand that each have cross-sections along the rotor’s axial length that can be represented by a mathematical function and further incorporate this understanding in to the overall construction of SYNDER’s drilling apparatus for the benefit of having an improved drilling apparatus that effectively operates in high temperature applications while withstanding high mechanical loading as expressly described by SNYDER (¶ 0002, lines 3 and 4 and ¶ 0010).   

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an external profile of the rotor having an applied coating that is represented by a mathematical function (i.e., a constant or non-constant mathematical function) as taught by SYNDER and understood by the PHOSITA and further incorporate this understanding in to the construction of SYNDER’s drilling apparatus for the benefit of having an improved drilling apparatus that effectively operates in high temperature applications while withstanding high mechanical loading as expressly described by SNYDER (¶ 0002, lines 3 and 4 and ¶ 0010).   

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an internal profile of the stator having an applied uniform coating along a portion or the entire axial length of the stator as taught by SYNDER and further incorporate this understanding in to the construction of SYNDER’s drilling apparatus for the benefit of having an improved drilling apparatus that effectively operates in high temperature applications while withstanding high mechanical loading as expressly described by SNYDER (¶ 0002, lines 3 and 4 and ¶ 0010).   


Response to Arguments 
Applicants assert that SNYDER does not disclose each and every feature of independent Claim 1 because SNYDER does not disclose the elements as arranged in the claim (second full paragraph of Applicants’ reply filed on July 31, 2020).  Specifically, Applicants assert that SNYDER does not disclose the varying of the internal geometry of the rotor (Claim 1, lines 7-9).  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner notes that John K. Snyder is one of the inventors of both SNYDER (US2010/003842) and the instant application (and both are submitted by the same Assignee), and as such, SNYDER represents the inventor’s prior work in the downhole drilling motor art.  SNYDER’s borehole (134, Fig. 2 of SNYDER) is formed at an interior portion of the rotor (124) along the axial length of the rotor and forming a borehole that previously was not there (as compared when viewing Fig. 3) is a removal of material as recognized by the PHOSITA in the downhole drilling motor art which results in the rotor component having less mass or weight which translates in to a rotor component having a decreased amount of stiffness (an attribute which is also recognized by Applicants’ (“as will be appreciated, the profile 416 removes mass from the rotor 216 and thereby varies (decreases) its stiffness” (¶s 0069, lines 1-4 and 0070, lines 1 and 2; material of the rotor can be removed/added externally (Fig. 4A of the specification along the rotor profile 406) or removed/added internally (Fig. 4B of the specification along an internal rotor profile 416).  Additionally, when SNYDER is read as a whole SYNDER also describes that the rotor’s external profile can be varied by receiving a treatment process (¶ 0036, lines 1-8, and while SNYDER describes that this surface treatment is preferred to not alter the surface geometry of the rotor, this does not preclude the external geometry of the rotor from being varied as SNYDER points 
In response to Applicant's argument that rotor bore  or rotor 124 of Snyder provides a by-pass passageway through rotor 124 for circulating fluid and not to vary the stiffness of the rotor, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As note in the rejections, providing a rotor bore as disclosed by Snyder would naturally vary the stiffness of the rotor when compared to a solid one.


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
		US2013/0025941 – the disclosure is directed to methods of coating a wellbore tool that relates to varying external geometries of the rotor as recited in Claim 1, lines 6-8.
		US6230557 – the disclosure is directed to a downhole tool that includes varied external geometries of the rotor (added elongated ribs 314 as shown in Fig. 3 and varied internal geometries (mandrel 302 that has bearings 346, 348, Fig. 2).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday April 22, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746